Title: From George Washington to William Dobbs, 3 August 1781
From: Washington, George
To: Dobbs, William


                        
                            Sir
                            Head Quarters August 3d 1781
                        
                        I have rec’d yours of the first instant. The want of money need be no Obstacle to your proceeding upon the
                            Service required, as you will receive a supply for that purpose upon your Arrival here. I am Sir Your most Obedt
                        
                            G.W.
                        
                    